DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over 

Johnston (US  2016/0302500). Johnston discloses a headband (5) including an outermost 

layer/outer fabric layer wherein the outermost layer defines a circular opening to accept a head of 

a wearer with the outermost layer defining an outer facing portion and an inner facing 

portion/inner fabric layer such that the inner facing portion is positioned to directly contact a 

head of a wearer and the outermost layer defines a plurality of circumferentially- spaced pockets 

(15), subparagraph 19 and as shown in figure 5. Further, a respective one of the plurality of 

padding panels/inserts (10) is positioned within a respective one of each of a plurality of 

circumferentially-spaced pockets (15) and an impact panel/inserts (10), subparagraph 20 is 

positioned within a forward- facing pocket with the forward-facing pocket being one of the 

plurality of circumferentially-spaced pockets as also shown in figure 5. The outermost layer 

defines a total of five circumferentially-spaced pockets, subparagraph 22 and as shown in figures 





1 and 2.  Furthermore, each of the plurality of circumferentially- spaced pockets (15) are defined 

by stitching of the outer facing portion to the inner facing portion, subparagraphs 7 and 8. Also, 

the plurality of padding panels positioned within the forward facing pocket is adhered/coupled to 

the impact panel made at least partially from a plastic material that is fixed, 

detachable/disconnected, adjustable, etc. thereto, subparagraph 7. 8. Additionally, the impact 

panel (10) defines a radius of curvature as shown in figures 3A and 3B.   
 


	Subparagraph 21 discloses multiple piece inserts (10) also allow for the option of using 

only a portion thereof for a particular pouch depending on comfort. Therefore, it would have 

been obvious to one skilled in the art before the effective date of the claimed invention that the 

impact panel (10) of Johnston can be positioned between the outer facing portion and the 

respective one of the plurality of padding panels positioned within the forward spaced pockets 

with the impact panel (10)  and each of the plurality of padding panels (10)  having an outline of 

similar shape, figures 3A and 3B for additional comfort or protection as needed when the 

headband is worn or depending on end use thereof.  

	With regard to claim 4, subparagraph 21 of Johnston discloses the inserts (10) having 

uniform thickness or varying thickness. Therefore, it would have been obvious to one skilled in 

the art before the effective date of the claimed invention through routine experimentation that the 

plurality of padding panels defines a first thickness positioned within the forward facing pocket 

with option of an additional impact panel of Johnston having a second thickness such that the 



first thickness is substantially greater than the second thickness depending on level of protection 

required or end use thereof. 


Furthermore, it would have been obvious to one skilled in the art before the effective date of the claimed invention that the headband (5) made of suitable material, subparagraph (18) having an outermost/outer fabric layer and an inner facing portion/inner fabric layer of Johnston as set forth above are conventionally attached together by a seam or stitching defining but not limited to having at least five pockets therebetween with one being a forward facing pocket, etc. in order to hold the layers together while retaining respective inserts (10) therein as well known in the head protective art.  
	With regard to claims 9 and 19, subparagraph 21 of Johnston discloses the insert having 

rough or coarse surfaces such as ridges, bumps, etc. Therefore, it would have been obvious to 

one skilled in the art before the effective date of the claimed invention that the headband (5) of 

Johnston can include but not limited to ridges, etc. that provided a non-slip feature in order to 

retain the headband in position when donned or depending on end use thereof. 

  

3.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston as 

Applied to claim 1 above, and further in view of Smith et al. (US 2015/0173666). Johnston 

discloses the invention as set forth above except of having a silicone band with a sensor. 

 	Smith et al. (hereinafter Smith) discloses a headband with a silicone band/lining, 

subparagraph 23 with an electronic tracking system being a temperature sensor, subparagraph 27.    




It would have been obvious to one skilled in the art before the effective date of the claimed invention that the headband of Johnston can be provided with a silicone band/lining having a temperature sensor as taught by Smith so that the headband is prevented from slipping when worn while sensor indicates temperature if needed or depending on end use thereof.  
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. Each reference cited on PTO-892 discloses a headband having forward impact 

protection thereon. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




to registered users. To file and manage patent submissions in Patent Center, visit: 

https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

information about Patent Center and https://www.uspto.gov/patents/docx for information about 

filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 1, 2021						/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732